United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1420
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Daniel Lugo-Sanchez,                    * Southern District of Iowa.
                                        *
             Appellant.                 *    [UNPUBLISHED]
                                        *
                                   ___________

                             Submitted: January 18, 2006
                                Filed: January 20, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Daniel Lugo-Sanchez challenges the 120-month statutory minimum sentence
the district court1 imposed after he pleaded guilty to a drug charge. His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Lugo-Sanchez’s plea was involuntary because he was led to believe he
would be eligible for safety-valve relief pursuant to 18 U.S.C. § 3553(f). Lugo-
Sanchez has filed a pro se supplemental brief arguing that his plea was “coerced”

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
because his attorney told him that he would receive a 5-year sentence, and he did not
understand the legal terms used in the proceedings; that he should have been given
a more lenient sentence under U.S.S.G. § 5K2.13 due to his mental deficiencies; that
his criminal record does not justify the severity of his sentence; and that his sentence
was affected by Blakely v. Washington, 542 U.S. 296 (2004), and United States v.
Booker, 125 S. Ct. 738 (2005). We reject each of these arguments and affirm.

       Initially, we note that the involuntary-guilty-plea claim is not properly before
us, as Lugo-Sanchez did not present the claim to the district court, and in fact his
attorney specifically confirmed that Lugo-Sanchez was prepared to proceed with
sentencing after being informed of his ineligibility for safety-valve relief. See United
States v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990) (claim of involuntary guilty plea
must first be presented to district court, and is not cognizable on direct appeal).2

       Further, Lugo-Sanchez’s intellectual functioning is not a basis for a sentence
below the mandatory minimum, see 18 U.S.C. § 3553(e), (f); any ineffective-
assistance claim should be raised in 28 U.S.C. § 2255 proceedings, see United States
v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003); and there was no error under Blakely
or Booker, as Lugo-Sanchez was sentenced to the statutory mandatory minimum,
see United States v. Torres, 409 F.3d 1000, 1004 (8th Cir. 2005).




      2
        In any event, Lugo-Sanchez’s plea is not rendered involuntary based merely
on an alleged mistaken belief that he would be eligible for safety-valve relief. See
United States v. Granados, 168 F.3d 343, 345 (8th Cir. 1999) (per curiam)
(defendant’s reliance on attorney’s mistaken impression about length of sentence
insufficient to render plea involuntary as long as court informed defendant of
maximum possible sentence).


                                          -2-
      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                       -3-